Citation Nr: 1134207	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to an increased rating for disabilities of the thoracic and lumbar spine, to include arthritis and degenerative disc disease, rated as 40 percent disabling since January 15, 2002; sciatica of the left leg rated as 10 percent disabling since September 23, 2002; and sciatica of the right leg rated as 10 percent disabling since September 8, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and from November 1980 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims folder has since been transferred to the RO in Lincoln, Nebraska.  

The Veteran testified before the undersigned during a Board hearing in April 2009. He was afforded RO hearings in March 2007 and June 2008 for these claims.  A copy of each hearing transcript has been associated with the record.  The Board further notes that the Veteran submitted corrections to the hearing transcript in July 2009.  Following a review by the undersigned, the Veteran's changes have been accepted per 38 C.F.R. § 20.716 (2010), and the corrections have been made a part of the record.

In September 2009, the Board remanded the issues for further development, and the case has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that IBS is related to service. 

2.  The Veteran's thoracic and lumbar spine, to include degenerative disc disease,  has been manifested by pain and limitation of motion, but not but not by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine. 

3.  The neurological manifestations of the Veteran's spine disability approximate no more than mild incomplete paralysis of the sciatic nerve, bilaterally.  


CONCLUSIONS OF LAW

1.  IBS was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 40 percent for thoracic and lumbar spine disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002 and 2003), 5243 (2010).  

3.  The criteria for a separate 10 percent disability rating for sciatic of the right leg are met, effective from January 15, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.26, 4.40, 4.45, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).  

4.  The criteria for a separate 10 percent disability rating for sciatic of the left leg are met, effective from January 15, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.26, 4.40, 4.45, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded this case in September 2009 for further development.  The Board specifically instructed the RO to schedule the Veteran for examinations for his IBS and service-connected spine disabilities, and to readjudicate the claims.  Subsequently, the Veteran was provided an examination in May 2010 in conjunction with his IBS claim.  He was also scheduled for an examination for his spine disability in December 2009, but he failed to report to that examination.  In a December 2009 statement, the Veteran indicated that he would not be attending an examination for his spine.  He stated that "[t]here is already sufficient evidence contained in the claims file to support granting the claim at the level I have requested.  Rather than remanding the case for another medical examination, [the Veteran's Law Judge] should have ruled upon the issue that was before him."  Thereafter, the RO readjudicated the claims in a November 2010 Supplemental Statement of the Case.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   
 
Duties to Notify and Assist

In correspondence dated in November 2002, prior to the March 2003 rating decision for the spine, and in April 2005, prior to the July 2005 rating decision for IBS, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The November 2002 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his spine disabilities had increased in severity.  The Veteran was also apprised of the evidence necessary to establish higher ratings for his spine disabilities in an April 2008 letter.  Additionally, he was notified of the process by which disability ratings and effective dates are established in the April 2008 letter, as well as a December 2009 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While these notices came after the rating decisions were issued denying the claims, the claims were later readjudicated in the November 2010 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal for both claims.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, pursuant to the Board's September 2009 remand, the Veteran was scheduled for an examination for his spine disabilities in December 2009.  However, the Veteran failed to report to that examination.  He indicated on two separate occasions in December 2009 that he would did not want to appear for an examination for his spine as the evidence in the claims folder was sufficient for the Board to evaluate his spine disability.  In light of the Veteran's clear refusal to report for any additional examination pertaining to his back disabilities, the Board finds that that it would be futile to further attempt to assist the Veteran in determining the current severity of his service-connected spine disability by scheduling such examination.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation clearly provides that, when a veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  It is clearly within the Board's prerogative in this case to denial the appeal based on the Veteran's failure to report for scheduled examinations.  However, the Board notes that the Veteran's has reported to earlier VA examinations scheduled to evaluate his spine disabilities.  In recent statements, the Veteran's has reported no increase in the severity of his back disabilities since his most recent examination.  Accordingly, the Board will consider these examinations in determining the appropriate disability evaluation to be assigned for the Veteran's service connected back disabilities.  

Additionally, as noted above, the Veteran presented personal testimony before the undersigned in April 2009.  Thus, the duties to notify and assist have been met.

IBS

The Veteran essentially contends that he has IBS related to service.  He asserts that his current IBS initially manifested itself during service and that he has continued to have symptoms of this condition since service.  Furthermore, he contends that his current diagnosis of a hiatal hernia does not preclude the existence of IBS.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1151 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

In this case, the record shows that the Veteran currently has a diagnosis of IBS as noted in the most recent May 2010 VA examination report.  Hickson element (1) is accordingly met.

With respect to element (2), in-service disease or injury, a review of the service treatment records shows that the Veteran reported with stomach cramps and diarrhea for three days, with slight vomiting in June 1984.  The Veteran also had a fever, and he was diagnosed with gastroenteritis.  While no diagnosis of hiatal hernia or IBS were noted in the service treatment records, given these notations in service and for the sake of this decision and to afford the Veteran the benefit of the doubt, the Board will find that Hickson element (2) is met.
 
Regarding crucial Hickson element (3), medical evidence of a nexus between the service and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current IBS and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Pursuant to the Board's September 2009 remand, the Veteran was afforded an examination in May 2010, the report of which was rendered after review of the claims folder, and extensive interview and evaluation of the Veteran.  The Veteran reported that he was placed on several medications during service for other disabilities which he felt caused his stomach problems.  The examiner noted that there was no indication at service discharge of ongoing gastrointestinal symptomatology, and that the episodes of gastrointestinal symptoms in service were not associated with the current diagnosis of IBS.  The examiner opined that it was less likely as not that the current IBS originated in service, and stated that there was no clinical evidence of IBS in service or within a year of service discharge.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Notably, there is no competent evidence contrary to this opinion of record, and the medical evidence of record supports this conclusion. 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  In this case, there is no dispute that Veteran is competent to report symptoms such as stomach problems because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

As to the Veteran's assertion as to a continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by a lack of contemporaneous records showing treatment or complaints related to the stomach.  Significantly, the first documented post-service complaints related to the stomach were not until 2001, eight years after service discharge.  In any case, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the Veteran is not credible with regard to any assertion that he has had a continuity of IBS symptoms since service.  

Between the Veteran's discharge from active duty and 2005, the Veteran filed numerous claims for VA disability compensation benefits.   At no time, however, did he complain of any IBS related problems prior to 2005.  One would expect that if the Veteran had been having IBS type problems since service, such would be noted in his medical records or he would have filed a claim as he clearly knew the process by which a veteran could apply for VA benefits.  Furthermore, on VA examination in September 1993, the Veteran made several complaints including knee pain, low back pain, frostbite of the ears, headaches, floaters in the eyes, hematuria, shortness of breath, trouble sleeping, head injury, and left front tooth; however, he made no indication that he had any type of IBS issues. 

Additionally, to the extent that the Veteran himself, or his representative, contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the etiology of the Veteran's IBS is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current IBS.  See 38 C.F.R. 
§ 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his IBS, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the May 2010 VA examiner's opinion, as it was rendered after an evaluation of the Veteran and review of the Veteran's medical history by a licensed physician rather than a lay person.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Spine Disabilities

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Id. at  Note 1.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's appeal, effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  A rating in excess of 40 percent was not warranted for limitation of motion absent ankylosis.  

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of those symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  A rating in excess of 40 percent was not warranted for lumbosacral strain.  

Prior to September 23, 2002, intervertebral disc syndrome warranted a 10 percent rating when it was mild.  It warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Since Diagnostic Codes 5293 contemplates limitation of motion, a separate rating for limitation of motion cannot be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation of intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months . A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

This regulation was again slightly revised in September 2003.  Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral strain) and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

It has not been contended or shown in this case that the Veteran has demonstrable deformity of a vertebral body (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to these disabilities are not applicable in the instant case.

The Board now turns to the applicable criteria.  In this regard, the Board notes that the Veteran's spine disabilities were initially rated under the old diagnostic criteria of Diagnostic Code 5292, for which the maximum evaluation of 40 percent was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  In this case, the Veteran is already in receipt of a 40 percent evaluation, so a higher rating is not available under this diagnostic code.  

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's spine disability fails to satisfy the requirements for a rating in excess of 40 percent.  According to the new regulations, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  A January 2003 VA examination report noted the following range of motion:  flexion from 0 to 62 degrees and extension from 0 to 37 degrees (with pain at the extreme), right lateral flexion from 0 to 8 degrees with the onset of pain, left lateral flexion from 0 to 20 degrees.  A July 2003 private treatment record noted that the lumbar spine showed full forward flexion with complaints of pain.  A December 2003 VA treatment record reflected no more than 10 or 15 degrees of lateral bending, forward bending or hyperextension.  A February 2004 VA examination report noted the following range of motion:  flexion to 70 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 30 degrees with turning limited to 20 degrees.  A January 2006 VA examination report noted that there was no thoracolumbar spine ankylosis, and the Veteran demonstrated the following range of motion:  flexion from 0 to 60 degrees with pain from 0 to 20 degrees, extension from 0 to 10 degrees with pain from 20 to 0 degrees, bilateral lateral flexion from 0 to 20 degrees with pain from 20 to 0 degrees, and bilateral lateral rotation from 0 to 40 degrees with pain from 40 to 0.  The August 2008 VA examination report for the cervical spine noted that there was no ankylosis of the thoracolumbar spine.  With evidence of symptomatology consistent with unfavorable ankylosis of the entire thoracolumbar spine, the new schedular criteria of Diagnostic Code 5237 cannot serve as a basis for a rating in excess of the 40 percent evaluation.

When rated under the diagnostic code for lumbosacral strain, higher evaluations are not warranted.  The Veteran is already in receipt of the maximum of the disability evaluation allowable under the prior rating criteria and his spine disability fails to satisfy the qualitative criteria for a rating higher than the current 40 percent evaluation under the new version.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) and 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2010).

In evaluating whether Diagnostic Code 5293, the code pertaining to intervertebral disc syndrome and the code under which the Veteran is currently rated, would entitle the Veteran to a higher rating, the Board notes that the evidence for consideration includes VA examination reports, and VA and private treatment records.  As noted above, a 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

A November 2001 VA treatment record noted that the Veteran had low back pain which occasionally radiated in the right side.  Another record also dated in November 2001 showed that the Veteran had tenderness over the lower back.   
An October 2002 VA treatment record noted the Veteran's complaint of lumbar spine tenderness without radiation.  He also complained of left hip numbness.  

A January 2003 VA examination report noted that the Veteran complained of constant daily pain throughout the thoracic and lumbar spine, from the bilateral lumbosacral musculature, the lower right thoracic musculature, and the left buttocks.  The pain worsened when he sat for more than an hour, walked more than two blocks, or stood for more than five minutes.  The Veteran denied bowel or bladder impairment.  On evaluation, it was noted that the vertebral column was without bony abnormality.  The Veteran exhibited pain behavior in the thoracic and lumbosacral musculature when the vertebral column was pressed, and on palpation of the sacroiliac joint.  He denied pain to region palpation.  Paraspinal muscles were symmetrical, there were no vesiculations, and the Veteran reported that straight leg raises were positive at 90 degrees bilaterally though the examiner noted that no pain behavior could objectively confirm that.  Lower extremity motor strength was 5/5 bilaterally.  Vascularly, the feet were warm, there were diminished posterior tibial and dorsalis pedis pulses, and hair was distributed to the digits.  Light touch, proprioception, and vibratory sense were intact bilaterally; deep tendon reflexes and patellar were 2+  bilaterally, and Achilles was trace bilaterally.  As to gait and stance, there was slight scoliosis of the lower thoracic spine and normal heel strike.  

A July 2003 VA treatment record noted left sided sciatica.  

A July 2003 private treatment record noted the Veteran's complaint of discomfort from the back of his left leg down to his foot towards his toes.  The Veteran denied weakness, and indicated worsening back pain when driving or sitting at the computer for a prolonged period of time.  On neurological evaluation of the lower extremities, the Veteran demonstrated normal 2+/4+ reflexes at the quadriceps area and Achilles tendon.  He had a little decreased muscle strength to dorsiflexion of the left foot when compared to the right.  Hyperextension on the left leg caused some complaints of sciatica and the right leg caused pain, and straight leg raising was equivocal on the left and normal on the right.  The assessment was chronic back pain with some evidence of left sciatica. 

An August 2003 VA record noted the Veteran's complaints of sharp pain in the lower spine which sometimes radiated down the legs, knees, and toes, and also numbness in the thigh which was worse on the left side.  The pain was worse if he sat or stood for long periods of time, or exercised.  The pain was consistent throughout the day.  On evaluation, the examiner noted that there was no evidence of muscular wasting, joint effusions, or edema of the extremities.  The Veteran demonstrated normal strength in his lower extremities and he had brisk reflexes, which were normal and symmetric.  Straight leg raise was negative.  The assessment was degenerative joint disease with possible stenosis of the lumbar spine. 

In a September 8, 2003, statement, the Veteran indicated that his private physician informed him that his spine was twisted; and he had a bulge of the disk in the thoracic region, bulges in the lumbar region, degenerative changes, and stenosis.  He indicated that he had sciatic pain radiating from his left hip to the toes.  

In October 2003, it was noted that the Veteran had sciatica down to his toes.  During a December 2003 VA appointment, he demonstrated a normal gait and could heel/toe walk with equal facility.  Deep tendon reflexes were equal, straight leg raising was 15 degrees, strength was normal in the lower extremities, reflexes were normal, and no sensory deficits were detected.  

The February 2004 VA examination report noted the Veteran's complaints of a numbing and tingling sensation in both lower extremities.  He also reported paresthesias and dysesthesias by history, and sciatica, but denied bowel incontinence.  Evaluation of the lumbar spine showed that that there was no muscle spasm or tenderness upon palpation.  There was no evidence of muscle discrepancy in the lower extremities, and strength in the lower extremities was 5/5.  Also, there was no muscle atrophy and it was noted that the Veteran was very well built.  Sensation was intact to light touch, pinprick, vibration, and proprioception.  There was normal hair distribution, peripheral pulses were intact, reflexes were +2 and equal bilaterally, and there was no onychomycosis or xerosis.  On Babinski testing, the toes were down going.  The Veteran was able to do straight leg raise on the right to 28 degrees and the left to 30 degrees with pain over the lumbar area.  Bilateral nerve conduction studies of the lower extremities to evaluate radiculopathy and neuropathy were within normal limits.  The impression was neuropathy by Veteran's history as there was no evidence of neuropathy by nerve conduction study.  

During the January 2006 VA examination, the Veteran reported about two episodes of involuntary bowel moments per month while driving and sitting for periods longer than 30 minutes, and he complained of some numbness down both legs.  He also complained of moderate stiffness, severe spasm in the mid and low back, and severe constant mid and low back pain without radiation of pain.  He used a cane and was unable to walk more than a few yards.  On evaluation, the examiner observed that the Veteran had a normal posture, head position, and symmetry in appearance.  He had an antalgic, waddling gait.  There were no abnormal spinal curvatures.  There was moderate spasm in the bilateral thoracic sacrospinalis, as well as moderate guarding, pain with motion, and tenderness but no weakness.  As to lumbar sacrospinalis, there was moderate spasms, guarding, pain with motion, tenderness, and weakness laterally but no atrophy or weakness.  The examiner noted that muscle spasm, localized tenderness, and guarding were severe enough to result in an abnormal gait or spinal contour.  On sensory evaluation, the Veteran's   bilateral lower extremities were all normal and Lasegue's sign was negative.  

A January 2006 VA peripheral nerves examination report noted the Veteran's numbness in the lower extremities to the feet without paralysis, weakness, tremors, stiffness, paresthesias, pain, dysesthesias, or impaired coordination.  On motor evaluation of the bilateral lower extremities (flexors and extensors), muscle strength was five, and the examiner concluded that there was no motor impairment and no nerves were impaired.  On sensory evaluation of the bilateral lower extremities, the examiner observed that there was normal vibration, pain, and position sense but decreased light tough of the sciatic nerve of the L5-S1.  The examiner further noted that although the Veteran had an antalgic gait and appeared to be waddling in his ambulation, this was attributable to his spine discomfort and not a neurological deficit.  Additionally, there was no muscle atrophy; abnormal muscle tone or bulk; tremors, ticks, or other abnormal movements; abnormal plantar reflex; joint function affected by the nerve disorder; or residuals of a benign or malignant neoplasm of a nerve.  On evaluation of the deep tendon reflexes, the Veteran demonstrated 1+ knee jerk bilaterally, and 2+ ankle jerk bilaterally.  Electromyography (EMG) test results showed that the left lower extremity, which was the more symptomatic side, was within normal limits and showed no evidence of neuropathy or radiculopathy.  The diagnosis was chronic L5-S1 root irritation, bilateral sciatica, which was a clinical diagnosis since the EMG was negative and without nerve dysfunction.  The impact on occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and fecal incontinence. 

A November 2006 VA treatment record noted that motor evaluation of the lower extremities was 5/5 and sensory evaluation was unremarkable.  Deep tendon reflexes were symmetric and equal.

A May 2007 general VA examination report noted that there was no history of weakness, paralysis, or paresthesias.  There was a history of numbness in the sciatic of both lower extremities.  The Veteran had an antalgic gait.  Testing of the deep tendon reflexes showed that ankle and knee jerk were 1+.  

An October 2007 VA treatment record noted the Veteran's report of weakness and numbness in the right lower extremity.  At that time, he denied problems with urination or changes in bowel habits.  A December 2007 VA treatment record noted that strength was 5/5 in the lower extremities bilaterally, deep tendon reflexes were 2+ throughout, there was no clubbing cyanosis or pedal edema, and pedal pulses were 2+ and symmetrical.  

These findings do not demonstrate pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Despite the Veteran's various complaints,  neurological testing was always normal and he has consistently shown no evidence of neuropathy or radiculopathy.  Furthermore, the Veteran has demonstrated normal or hypoactive ankle jerk, and has not shown muscle spasm.  The Veteran's diagnosis of bilateral sciatica in January 2006 was made with the acknowledgement that EMG results were negative.  Accordingly, the Veteran's symptoms are adequately contemplated by the current 40 percent evaluation.   The Veteran is, thus, not entitled to a rating in excess of 40 percent for his low back disability under the criteria of Diagnostic Code 5293, as in effect prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral strain did not change between September 23, 2002 and September 26, 2003.  However, as noted above, the code relating to IDS was amended, effective September 23, 2002.  After September 23, 2002, and prior to September 26, 2003, IDS could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003 and 2004).  Under this code, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  The January 2006 VA examination report noted that there were no incapacitating episodes requiring physician care and prescribed bed rest.  Additionally, there is no indication anywhere else in the record of incapacitating episodes.  As such, there is no basis to assign a rating in excess of the current 40 percent rating under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

For purposes of evaluation under Diagnostic Code 5243, "[c]hronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from IDS that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1 (2003, 2004).  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurological disabilities are rated separately using criteria for the most appropriate neurological diagnostic code or codes.  Id., at Note 2.

It has been determined in this case that there is no evidence of incapacitating episodes as defined under Diagnostic Code 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002 to September 26, 2003, and from September 26, 2003 through the present, respectively). Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, the Board notes that, as discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.   See supra 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2010).  Accordingly, a rating in excess of 40 percent based on orthopedic manifestation of thoracolumbar spine disability is not warranted.  

As to the neurological impairment, the Veteran has been granted 10 percent disability evaluations for each leg for sciatica associated with his service-connected lumbosacral spine disability, effective September 23, 2002, for the left leg and September 8, 2003, for the right leg.  The question before the Board, then, is whether the Veteran is entitled to a higher rating for his neurological manifestations. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The clinical records and VA examination reports cited above show the Veteran's consistent complaints of tenderness, pain, and radiation, and also notations of sciatica based on the Veteran's complaints.  Although a slight decrease in muscle strength of the left foot was noted, his neurological evaluations have been normal.  Notably, he demonstrated normal motor strength and deep tendon reflexes.  Also, EMG testing was normal without evidence of neuropathy or radiculopathy.  The Veteran's diagnosis of sciatica was rendered due to his clinical complaints as neurological testing failed to show neuropathy or radiculopathy.  The Board therefore finds that the Veteran's radiculopathy symptoms are compatible with an incomplete paralysis of the sciatic nerve that is no more than mild in degree.  The manifestations warrant no more than 10 percent ratings under Diagnostic Code 8520, which provides for a 10 percent rating for mild incomplete paralysis.  The Board finds no evidence of organic changes, such as muscle atrophy, or trophic changes that would warrant higher ratings or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  The current 10 percent evaluations for sciatica of each side adequately portray the Veteran's symptoms.  The Board further finds that based on the Veteran's consistent complaints of back pain with radiation since the date of the claim for an increased evaluation for the spine, the Veteran is entitled to the separate 10 percent evaluations as of the date of the claim for an increased evaluation for the low spine (January 15, 2002).   

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The January 2003 VA examination report noted that there was no evidence of additional loss of range of motion or function with repetitive use.  The February 2004 VA examination report noted that the Veteran lost 10 percent of function of the lumbar spine on repetitive motion due to pain.  Most recently, the January 2006 VA examination report noted that there was no additional limitation of motion on repetitive use of the spine due to pain, fatigue, weakness, or lack of endurance.  The examiner added that he could not express, without resorting to mere speculation, any additional limitation due to repetitive use.  Even when considering the Veteran's complaints of pain and the 10 percent functional loss noted in February 2004, the Board notes that the Veteran's symptomatology has not resulted in the functional equivalent of unfavorable ankylosis of the thoracolumbar spine.  Any additional functional limitation as result of flare-ups is contemplated in the current evaluation.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., various symptoms associated with his spine disabilities; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations reports, VA and private treatment records, and his hearing before the undersigned.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and VA and private treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities.  The January 2003 VA examination report noted that the Veteran worked as a vocational counselor and lost an average of one day a week in the last year due to his back disability.  A private treatment record dated in July 2003 noted that the Veteran was capable of performing his current job duties as long as he was able to stand and stretch, and avoid prolonged sitting and avoid driving.  The January 2006 VA examination report noted that the spine disability had no significant effects on the Veteran's occupation.  Furthermore, the Veteran has not necessitated frequent periods of hospitalization, and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the spine disability.  As shown in the discussion above, the Veteran's symptomatology is adequately addressed by the available scheduler criteria.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence demonstrates that since the date of the claim for increase, the Veteran was entitled to a 40 percent disability rating for orthopedic manifestations of his disabilities of the thoracolumbar spine with separate 10 percent disability ratings for sciatica of the right leg and sciatic of the left leg.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for IBS is denied.

Entitlement to a rating in excess of 40 percent for disabilities of the thoracic and lumbar spine is denied.

Entitlement to a separate 10 percent disability rating for sciatica of the right leg is granted, effective from January 15, 2002.

Entitlement to a separate 10 percent disability rating for sciatica of the left leg is granted, effective from January 15, 2002.
 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


